 



Exhibit 10.1
Copano Energy, L.L.C.
Long-Term Incentive Plan
Grant of Phantom Units
With DERs

         
Grantee:
                                              
 
       
Grant Date:
                             , 200         

1.   Grant of Phantom Units With DERs. Copano Energy, L.L.C. (the “Company”)
hereby grants to you ___Phantom Units under the Copano Energy, L.L.C. Long-Term
Incentive Plan, as amended (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this Agreement. This grant of Phantom Units includes a tandem Distribution
Equivalent Right (“DER”) grant with respect to each Phantom Unit. The Company
shall establish a DER bookkeeping account for you with respect to each Phantom
Unit granted hereunder that shall be credited with an amount equal to any cash
distributions made by the Company on a Unit during the period such Phantom Unit
is outstanding. In the event of any conflict between the terms of this Agreement
and the Plan, the Plan shall control. Capitalized terms used in this Agreement
but not defined herein shall have the meanings ascribed to such terms under the
Plan, unless the context requires otherwise.   2.   Regular Vesting. Except as
otherwise provided in Paragraph 3 below, the Phantom Units granted hereunder
shall become vested in accordance with the following schedule:

          Cumulative Vesting Dates   Vested Percentage
 
   
 
   
 
   
 
   

Upon the vesting of a Phantom Unit, the amount credited to your tandem DER
account with respect to such vested Phantom Unit shall be paid to you in cash
without interest at the time specified in Paragraph 4. If a Phantom Unit is
forfeited, the amount credited to your tandem DER account with respect to such
Phantom Unit shall be similarly forfeited.

3.   Events Occurring Prior to Regular Vesting.

  (a)   Death, Disability or Retirement. If, prior to becoming fully vested in
the Phantom Units hereby granted, you cease to be an employee of the Company or

 



--------------------------------------------------------------------------------



 



      an Affiliate as a result of your death, a disability that entitles you to
benefits under the Company’s or an Affiliate’s long-term disability plan or your
retirement on or after reaching age 70, the Phantom Units then held by you
automatically will become fully vested on the Designated Vesting Date (as
defined below) that coincides with or immediately follows such termination.

  (b)   Terminations. If your employment with the Company or an Affiliate
terminates for any reason other than as provided in Paragraph 3(a) above, all
unvested Phantom Units then held by you automatically shall be forfeited.    
(c)   Copano Operations Ceases to be an Affiliate. If (i) Copano Operations
ceases to be an Affiliate, (ii) you are an employee of Copano Operations on that
date, and (iii) your employment is not transferred to the Company or an
Affiliate, the Phantom Units then held by you automatically will become fully
vested on the Designated Vesting Date (as defined below) that coincides with or
immediately follows the date Copano Operations ceases to be an Affiliate.    
(d)   Change of Control. All outstanding Phantom Units held by you automatically
shall become fully vested upon a Change of Control.

For purposes of this Agreement, (i) “employment with the Company” or being an
“employee of the Company” shall include being an employee, consultant or a
director of the Company or an Affiliate and (ii) the “Designated Vesting Dates”
shall be February 15, May 15, August 15 or November 15.

4.   Payment. As soon as administratively practicable after the vesting of a
Phantom Unit, but not later than five business days thereafter, you shall be
paid a Unit; provided, however, the Committee may, in its sole discretion,
direct that a cash payment be made to you in lieu of the delivery of such Unit.
Any such cash payment shall be equal to the Fair Market Value of the Unit on the
vesting date. If more than one Phantom Unit vests at the same time, the
Committee may elect to pay such vested Award in Units, cash or any combination
thereof, in its discretion. In addition, upon payment of a vested Phantom Unit,
you shall be paid in cash the amount of all tandem DERs credited to your account
with respect to such vested Phantom Unit.

5.   Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

6.   Restrictions. By accepting this grant, you agree that any Units which you
may acquire upon vesting of this award will not be sold or otherwise disposed of
in any manner which would constitute a violation of any applicable federal or
state securities laws. You also

-2-



--------------------------------------------------------------------------------



 



    agree that (i) any certificates representing the Units acquired under this
award may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, (ii) the Company may
refuse to register the transfer of the Units acquired under this award on the
transfer records of the Company if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units to be
acquired under this award.

  7.   Withholding of Tax. To the extent that the grant, vesting or payment of a
Phantom Unit results in the receipt of compensation by you with respect to which
the Company or an Affiliate has a tax withholding obligation pursuant to
applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law. No payment of a
vested Phantom Unit or DER shall be made pursuant to this Agreement until you
have paid or made arrangements approved by the Company or the Affiliate to
satisfy in full the applicable tax withholding requirements of the Company or
Affiliate with respect to such event.

  8.   Insider Trading Policy. The terms of the Company’s Insider Trading Policy
are incorporated herein by reference.

  9.   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.

10.   Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

11.   Modifications. Except as provided below, any modification of this
Agreement shall be effective only if it is in writing and signed by both you and
an authorized officer of the Company. Notwithstanding anything in the Plan or
this Agreement to the contrary, (a) if the Committee determines that the terms
of this grant do not, in whole or in part, satisfy the requirements of new
Section 409A of the Internal Revenue Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder, and (b) the Committee, in its sole discretion, may unilaterally
modify this Agreement in any manner that does not materially reduce your
benefit.

12.   Governing Law. This grant shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles thereof.

            Copano Energy, L.L.C.
      By:           Name:           Title:        

-3-